Citation Nr: 1442376	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  10-06 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a bilateral foot disability.  


REPRESENTATION

Appellant represented by:	Bryan Held, Agent


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1946 to January 1950.  

The Veteran's appeal comes before the Board of Veteran's Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

When this case was previously before the Board in December 2011, the Board reopened the Veteran's claim for entitlement service connection for bilateral foot injuries and remanded this issue for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets additional delay, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board notes that in its December 2011 Remand, the Board directed the AOJ to obtain a VA medical opinion addressing whether it was at least as likely as not that any current bilateral foot and/or heel disability was related to the Veteran's military service.  A review of the claims file reveals that a VA examination was conducted in March 2013.  At the time of this examination, the VA examiner diagnosed the Veteran with bilateral plantar fasciitis and bilateral heel spurs, and reported that imaging studies revealed bilateral degenerative / traumatic arthritis of the feet.  Notably, however, although the examiner provided the opinion that it was less likely than not that the Veteran's plantar fasciitis and heel spurs were related to the Veteran's military service, the examiner failed to provide an opinion as to whether the Veteran's degenerative / traumatic arthritis of the feet, noted on x-rays, were related to his military service.  Accordingly, because the VA examiner did not fully address the issue of whether any of the Veteran's current foot and/or heel disabilities were related to service, the Board finds that the AOJ has not substantially complied with the Board's December 2011 Remand directives.  Thus, a remand is warranted for compliance in this regard.  See Stegall, supra.  

On remand, any additional VA treatment records dated since October 2013 should also be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all records related to the Veteran's treatment for his bilateral foot and/or heel disability from the appropriate VA Health Care system, dated from October 2013 to present.  If such records are unavailable, the claims file should be clearly documented to that effect.  

2.  After the development requested in item (1) is completed, return the claims file to the March 2013 VA examiner who examined the Veteran's feet.  The claims file and a copy of this Remand must be made available to the examiner.  If the March 2013 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran's bilateral feet is left to the discretion of the clinician selected to write the addendum opinion.  

The examiner should review the record, to specifically include any evidence added to the claims file since the March 2013 examination.  Following such a review, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current degenerative or traumatic arthritis, confirmed by imaging studies, is related to his military service, to include the Veteran's reported jump from a ship deck that resulted in a broken right foot.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



